           Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 1 of 9                    FILED
                                                                                    2021 Jan-12 PM 12:01
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

SHANNON HAMNER,

          Plaintiff,

v.                                                   CASE NO. 2:18-cv-01838-LSC

TUSCALOOSA COUNTY                                             OPPOSED
SCHOOL SYSTEM,
WALTER DAVIE,                                            ORAL ARGUMENT
ALLISON MAYS AND                                           REQUESTED
CLIFTON (“CRAIG”) HENSON,

          Defendants.

 PLAINTIFF’S RENEWED MOTION TO EXCEED THE PAGE LIMITATION FOR THE
  RE-FORMATTED BRIEFS PLAINTIFF FILED IN OPPOSITION TO DEFENDANTS’
                  MOTIONS FOR SUMMARY JUDGMENT.


          Plaintiff renews her motion to exceed the page limitation for the re-formatted

briefs Plaintiff filed in opposition to defendants’ motions for summary judgment that

Plaintiff filed that were otherwise in the format required by Appendix II of the

Uniform Initial Order and per this Court’s Order (Doc. 104) and moves the Court to

for Plaintiff to exceed the page limitation for said Re-Formatted briefs in opposition

to Defendants’ motions for summary judgment. In support of this motion Plaintiff

states:



                                             1
        Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 2 of 9




      1.     Plaintiff’s original motion to exceed the page limitation was denied for

not stating whether Defendants opposed or did not oppose the motion. (Doc. 113).

That is remedied herein.

      2.     Two days ago, the undersigned Plaintiff’s counsel personally e-mailed

all counsel of record for all Defendants asking whether they opposed or did not

oppose the excess pages Plaintiff requests. Defendant TCSS’ response was not a

reply e-mail but was received in the form of TCSS filing a motion to strike Plaintiff’s

re-formatted briefs in part on the ground they exceed the page limitation, which is

in effect TCSS’ opposition to the excess pages Plaintiff requests. Curiously, that

opposition reflects a reversal of TCSS’ previous position on excess pages. TCSS

previously seemed to suggest it would have been appropriate for Plaintiff to file a

motion to exceed the page limitation. (Doc. 98 p. 4 & n.3). Since then, and now

that TCSS has seen Plaintiff’s facts supported by citation to specific record evidence

(including direct evidence of retaliation) that warrants denial of summary judgment,

TCSS reversed its previous position and now opposes allowing Plaintiff to exceed

the page limitation.

      3.     The real reason for TCSS’ opposition is simple and obvious, it

continuously seeks to suppress evidence despite that under long-settled controlling

Eleventh Circuit law (completely ignored by all Defendants) district courts are

required consider evidence such as Plaintiff’s submitted in opposition to motions for

                                          2
        Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 3 of 9




summary judgment. The controlling settle law will be set forth in the upcoming

responses Plaintiff will file in opposition to Defendants’ motions to strike Plaintiff’s

declaration and her sworn interrogatory answers.

      4.     Once this Court has the controlling law before it, Plaintiff submits it

will be inescapably obvious Defendants’ motions to strike are not well taken.

Indeed, as to one of their objections to some of Plaintiff’s most significant evidence

refuting one of TCSS’ arguments, Defendants’ objection (based on Alabama’s dead

man’s statute) is far beyond frivolous and vexatious (to the point it has been

unanimously rejected by every federal court that has considered it in a federal

question case).

      5.     As to that, Plaintiff’s point here is to the extent Defendant TCSS

contends, as TCSS has, that the additional pages in the re-formatted briefs should

not be allowed because they are full of facts supported by evidence that is not

admissible and cannot be considered in opposition to motions for summary

judgment, Defendant TCSS is simply flat-out wrong about that under controlling

Eleventh Circuit law. For example, regarding TCSS’ repeatedly asserted “hearsay”

objection to much of Plaintiff’s evidence, the Eleventh Circuit has repeatedly and

unequivocally rejected that objection and held:

      a district court may consider a hearsay statement in passing on a motion
      for summary judgment if the statement could be “reduced to admissible
      evidence at trial” or “reduced to admissible form.”

                                           3
        Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 4 of 9




Macuba v. Deboer, 193 F.3d 1316, 1323 (11th Cir. 1999) (citing/quoting three

earlier 11th Circuit decisions to the same effect). This is settled law as to evidence

offered in opposition to motions for summary judgment: “Evidence that is otherwise

admissible can be submitted in inadmissible form at summary judgment.”

Washington v. URS Federal Technical Services, Inc., 2020 WL 1508518 *2 (N.D.

Ala. March 30, 2020). Defendants completely ignore this well-established and well-

known principle, and thereby shirk their duty to the Court to be candid about this

Circuit’s controlling case law. To the very limited extent some of Defendants’

objections to Plaintiffs evidence might hold water if we were at trial, we are not at

trial and their simplified objections are not valid at this summary judgment stage

because Plaintiff’s evidence, if it is otherwise inadmissible now, can be submitted in

another and admissible form at trial, At a minimum, that makes Plaintiff’s evidence

properly considered at this summary judgment stage and properly supporting her

statement of relevant and material undisputed and disputed facts. Hence, the form

of Plaintiff’s evidence is not a valid ground for denying Plaintiff excess pages to set

forth her statements of disputed and undisputed facts.

      6.     These evidentiary issues are more appropriately addressed, and will be

addressed more thoroughly, in the opposition Plaintiff will file in response to

Defendants’ less-than-candid motions to strike Plaintiff’s evidence.




                                          4
        Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 5 of 9




      7.     Like TCSS, the individual Defendants also did not send a reply e-mail

in response to Plaintiff’s counsel e-mail inquiring whether they oppose or do not

oppose the requested excess pages, but their response/opposition was received in the

form of the individual Defendants filing a motion to strike Plaintiff’s re-formatted

briefs in part on the ground they exceed the page limitation (Doc. 119 ¶ 8) which is

in effect their opposition to the excess pages Plaintiff requests.

      8.     The re-formatted briefs Plaintiff filed in opposition to Defendants’

motions for summary judgment did not contain new argument but:

      a.     addressed Defendants’ purported undisputed facts individually –

             numbered paragraph by numbered paragraph, by disputing and denying

             most of them (with citation to the specific record evidence of Plaintiff’s

             sworn declaration in which Plaintiff disputed and denied them);

      b.     set forth Plaintiff’s Statement of Undisputed Facts, and Plaintiff’s

             Disputed Facts (with citations to specific supporting record evidence in

             Plaintiff’s sworn declaration and answers to interrogatories).

In so complying in such extensive detail as required by Appendix II to the Uniform

Initial Order, the re-formatted briefs exceeded the Appendix’ 30-page limitation on

briefs submitted in opposition to motions for summary judgment.

      9.     Hence, Plaintiff moves to exceed that page limitation to the extent the

number of pages of Plaintiff’s reformatted briefs exceed that limitation (which is 30

                                           5
        Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 6 of 9




pages and 37 pages, respectively, as to Plaintiff’s re-formatted briefs in opposition

to TCSS’ and the individual Defendants’ motions for summary judgment.

      10.    As additional good cause for this requested relief from the 30-page

limitation, Plaintiff states and shows in the briefs Plaintiff originally filed in

opposition to Defendants’ motions for summary judgment, Plaintiff pointed out it

was not possible to state all pertinent facts in statements of undisputed and disputed

facts in briefs without exceeding the 30-page limitation (Doc 94 at p.3 of 33 n.2.;

Doc. 95 at p.5 of 23 n.2).

      11.    A lot happened to Plaintiff, and Defendants were the perpetrators of all

of it; and there are a lot of facts in the record evidence of Plaintiff’s evidentiary

submissions that supports her claims and justifies denial of summary judgments.

      12.    Plaintiff’s evidentiary submission includes Plaintiff’s initial 98-page

declaration (including exhibits) (Doc. 92-1) and 229-pages of sworn answers to

TCSS’ interrogatories (Doc. 92-2).

      13.    That totals 327 pages of sworn evidence. The impossibility of and

Plaintiff’s inability to squeeze 327 pages of relevant and material record evidence in

a statement of undisputed and disputed facts in a brief limited to 30-pages is obvious.

This is inarguably established by the Declaration of Plaintiff’s counsel Barry

Frederick, attached hereto as Exhibit A.




                                           6
        Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 7 of 9




      14.    Impossibility and/or the inability to comply with the page limitation

constitutes good cause for not having to comply with it. See generally Chairs v.

Burgess, 143 F.3d 1432, 1436-37 (11th Cir.1998) (inability to comply with a court

order excuses non-compliance even without rising to the level of the impossibility

of complying). The evidence of the impossibility and inability to comply with the

30-page limitation on opposing briefs here is simple and inarguable – neither a 98-

page declaration, nor 229 pages of sworn interrogatory answers, both full of relevant

and material facts, will fit in a statement of undisputed and disputed facts in a 30-

page brief, no matter how succinctly squeezed the facts are set forth.

      15.    Good cause to exceed the page limitation also exists because it would

unduly prejudice Plaintiff if she is not allowed to set forth relevant and material

undisputed and disputed facts in her briefs that support her claims and justify denial

of Defendants’ motions for summary judgment.

      16.    Plaintiff respectfully submits allowing Plaintiff to exceed the page

limitation so she can state all relevant and material facts that support her claims along

with disputed facts that justify denial of Defendants’ motions is far more important

to the furtherance of justice than adherence to a page limitation too short to permit

setting forth such relevant and material evidence. It does not further justice to do

what Defendants attempt to do – they would have this Court to suppress Plaintiff’s

facts and evidence.

                                           7
       Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 8 of 9




      17.   Plaintiff’s further respectfully submits that justice calls for this case

(and Defendants’ motions for summary judgments) be decided based on the facts

supported by the evidence instead of based on a page limitation too small to allow

Plaintiff to set forth the many facts that support her claims and warrant denial of

summary judgment.

      18.   Wherefore, Plaintiff moves the Court to allow Plaintiff to exceed the

30-page limitation to the extent it is exceeded in her 60-page and 67-page re-

formatted briefs filed in opposition to, respectively, TCSS and the individual

Defendants’ motions for summary judgment.

      Respectfully submitted this 12th day of January 2021.


                                      s/Barry V. Frederick
                                      Barry V. Frederick (ASB-1979-C65B)
                                      Attorney for Plaintiff Shannon Hamner

OF COUNSEL:

THE FREDERICK FIRM
5409 Trace Ridge Lane
Birmingham, Alabama 35244
(205) 739-0043 phone
(205) 739-0044 fax
Barry@frederickfirm.net




                                         8
       Case 7:18-cv-01838-LSC Document 121 Filed 01/12/21 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify the foregoing has been electronically filed with the Court’s
ECF filing system, which will electronically serve all counsel of record on this 12th
of January 2021.
                                        Barry V. Frederick
                                       s/
                                       Of Counsel




                                         9
